Title: John Adams to the John Jay, 4 Jan. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Jan. 4. 1786.
            
          

          I have only time to acquaint you, that since my last there have
            been some Appearances of an Intention in Ministry to take up American Affairs Lord
            Carmarthen and Mr Pitt have certainly had Conferences with
            Committees of Merchants who have represented to them the Necessity of arrangements with
            the United States, upon Terms which will give Satisfaction.
          Nevertheless I have no Confidence in this att all, and I think that
            Congress and the states Should not relax in any Measure in Consequence of it
          Mr Pitt did Say to Mr Campbell, the Principal Man among them, that Mr Adams the American Minister, was well disposed to a friendly
            Settlement and had made some Propositions to the Kings Ministers who were also well
            disposed. He was very inquisitive whether they had seen Mr
            Adams. They answered they had not and that they were not known to him in the Business. .
            This was true, in a litteral Sense. But in fact they had taken Pains to give me
            circuitous Information that they had been consulted by Lord Carmarthen and to desire of
            me Such Information as I could give them and I had, by means of Coll Smith conveyed to
            the Sight of a Person in their Confidence, some Papers containing Such Matter as I
            thought might be trusted to them, in such a misterious Way. The Representation they have
            made is very Strong as they say, but I cannot yet obtain a Copy of it. They pretend to
            say that Mr Pitt assured them their Report had given him new
            Lights, and they think America may have whatever they she desires except a
            free Trade with the W. India Islands.
          This will prove only a Delusion, for if the Ministry really are
            desirous of an equitable settlement, I am well perswaded they cannot yet carry it, in
            Parliament. So that I hope the states will persevere in their own Measures and that even
            all the southern states will at least lay heavy Duties upon the Tonnage of Such Nations
            as have not Treaties with Us, and prohibit the Importation in their Bottoms of any
            Merchandizes except the Produce of the Country to which they belong.—Even the
            Importation of Irish Linnens in British Bottoms should be forbidden, as well as Silesia
            Linnens; Hemp & Duck from Russia and Iron from Sweden Wines from Portugal, Goods
            from the East Indies, &c &c &c.
          With great Regard, I have the / Honour to be sir your most /
            obedient & most humble sert

          
            
              John Adams
            
          
        